DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 18-23 in the reply filed on 19 November 2021 is acknowledged. Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing a thermoplastic workpiece. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 3/26/2021 have been considered by the Examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:  the claim recites the word “paraison” which appears to be a misspelling of the word “parison”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5, 6, 9, 14, 19, and 20 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3, 5, 6, 9, 19, and 20 each recite one or more specific trade names for a polymer or other chemical compound, however MPEP 706.03(d) establishes that where (as here) a trade name is used in a claim as a limitation to identify or describe a particular material or product the claim does not comply with the requirements of 35 U.S.C. 112(b).  The Examiner notes that a trade name by itself generally provides no description of the chemical makeup of the compound with which the trade name is associated and therefore it is not possible to determine the generic equivalent of the trade named compound.  Additionally, there is no requirement that a given trade name be applied to only one chemical compound/composition nor is there a requirement for chemical compound/composition associated with a given trade name remain the same over time.  For these reasons these claims are indefinite. For the purpose of examination, the Examiner will interpret any copolyester which meets the HDT limitation recited in claim 1 as meeting the limitation(s) of claims 3, 6, and 19. Similarly, the Examiner will interpret any oxygen scavenging polyester and any UV light absorbing agent as reading on the oxygen scavenging polyester recited in claims 5, 6, and 20 and UV light absorbing agent recited in claim 9.  Appropriate action is required.
Claim 14 recites “1% w/w/ to about 3% w/w of an oxidation catalyst” which is described in Applicant’s specification as including Oxyclear masterbatch 2710 (see page 9 lines 14-18 and page 14 lines 5-6 of Applicant’s specification as filed) which is understood to be a masterbatch (i.e. an additive dispersed in a carrier material).  As 
Additionally, given that Applicant’s usage of the term “oxidation catalyst” encompasses a masterbatch (i.e. a composition comprising a catalyst and a carrier) without any recitation of the relative amounts of carrier and/or catalyst, one of ordinary skill in the art would not be reasonably apprised of the how much of the actual catalyst is required to be in the composition in order to meet the limitation of the claim.  As such, one of ordinary skill in the art would not be reasonably apprised of the full scope of the claimed invention.  For the purpose of examination, the Examiner will interpret an amount of oxidation catalyst ranging from greater than 0% to about 3wt% as reading on the claimed amount.  Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al., US 2012/0100263 (“Hu”). The product data sheet for Eastman PET 9921 available online at www.eastman.com/ProductCatalogApps/
PageControllers/ProductDatasheet_PC.aspx on 4 December 2008 (“Eastman I”)(copy provided herewith) is relied upon as an evidentiary reference.
Regarding claims 10 and 11,
Eastman I serves as evidence that the melting point of Eastman 9921 P is 238 °C (page 2 – under “Crystalline Peak Melting Point (Tm)”.  Since the composition comprises 98.8wt% of a copolyester having a Tm of 238 °C and no substantial amounts of any additional component which would be expected to greatly affect the Tm of the resin composition, there is a reasonable expectation the composition as a whole would have a Tm of about 238 °C which meets the limitation of the claim.
Regarding claim 13, Hu teaches that the melted composition is in the form of a preform [0094].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stack et al., US 2010/0099828 (“Stack”) in view of Hu.
Regarding claims 1, 3, 5, and 6, Stack discloses a polyester resin blend comprising an aliphatic-aromatic polyester (A) and an aliphatic polyester (B) [abstract, 
Stack is silent regarding a polyester resin composition comprising an oxygen scavenging polyester.
Hu discloses an oxygen scavenging terpolymer which suitable for bottle making applications wherein the terpolymer is the polymerization product of a macrocyclic polyalkylene dicarboxylate oligomer, an unsaturated functional polymer, and an epoxy-functional styrene-acrylate oligomer [abstract, 0002, 0007, 0025-0043, 0063]. The oxygen scavenging terpolymer can be blended into a thermoplastic polymer matrix which is preferably a polyester [0008, 0012, 0014, 0015, 0057-0059].  Hu teaches that by using the oxygen scavenging terpolymer it is possible to protect the contents of packaging from oxygen [0072-0074].
Stack and Hu are both directed towards packaging formed from polyester resins.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated the oxygen scavenging terpolymer taught by Hu into the polyester resin blend of Stack with the expectation of forming a composition which is capable of producing packaging which protects contents from oxygen.  Since the oxygen scavenging terpolymer comprises a segment formed from polyalkylene dicarboxylate oligomer it is reasonably interpreted as reading on the claimed oxygen scavenging polyester.
Regarding claim 2, Stack teaches that the polyester blend is suitable for blow molding [0463, 0570, 0572]. Regarding the phrase “commercially available” recited in the claim, it is noted that the phrase does not structure or chemically limit the copolyester of claim 1.  As such, the copolyester as claimed is not patentably distinct from that taught by Stack.
Regarding claim 4, Hu teaches that the oxygen scavenging terpolymer has good compatibility with the matrix polymer [0044] and that the matrix polymer may be PET [0016, 0021].  
Regarding claim 7, Hu teaches incorporating the oxygen scavenging terpolymer into the matrix polymer in a range of from 0.1 to 3wt% relative to 100wt% of the composition [0071, Table 2]. 
Regarding claims 8 and 9, Stack teaches that the polyester blend may comprise UV stabilizers (i.e. UV light absorbers) [0513].
Regarding claims 18-20 and 23, Stack teaches forming bottles and containers [0463] and Hu teaches incorporating the oxygen scavenging terpolymer into the matrix polymer in a range of from 0.1 to 3wt% relative to 100wt% of the composition. Regarding the phrase “comprising a thermoplastic monolayer composed of a mixture” is noted that the use of the term “comprising” leave the scope of the claim open ended so as to include any number of layers in addition to a layer of the claimed mixture.  As such, any container or bottle, such as that taught by modified Stack reads on the claimed container. 
Regarding claims 21 and 22,.
Claims 1-7, 10-13, 18-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over 2004/0142129 to Mulholland et al., (“Mulholland”) in view the technical data sheet for Tritan Copolyester TX1800 published by Eastman Chemical Company and available online on 11 February 2016 (“Eastman II”)(copy provided herewith). Francis, Lorraine F., Materials Processing, Elsevier, 2016 (“Francis”) is relied upon an evidentiary reference for claims 1-7, 10-13, 18-20, and 23 (copy provided herewith).
Regarding claims 1, 3, 5, and 6, Mulholland discloses a polyester resin composition comprising a base polyester resin and oxygen scavenging polyester material [abstract, 0001, 0008, 0010-0012, claims 1 and 3]. The polyester resin composition is suitable for forming blow molded bottles and packaging for food and beverages [abstract, 0007, 0010, 0021, 0028].
Mulholland is silent regarding the base polyester resin having a specific heat deflection temperature (HDT) value.
Eastman II discloses a polyester resin sold under the tradename Tritan Copolyester TX1800 which is specifically developed for blow molding and exhibits excellent toughness, heat resistance, and chemical resistance (page 1 - under “Product Description”).  Eastman II teaches that Tritan Copolyester TX1800 may be used in repeated use food contact articles under US FDA regulations (page 1 - under “Product Description”).  Tritan Copolyester TX1800 has a HDT at 0.455 MPa of 101 °C and at 1.82 MPa of 85 °C (page 2 – under “Thermal Properties”).
Mulholland and Eastman II are both directed towards the use of polyester resins to form blow molded bottles and food/beverage packaging. It would have been obvious 
The Tritan Copolyester TX1800 that would have been present in the composition of modified Mulholland would have read on the claimed copolyester and the oxygen scavenging polyester material would have read on the claimed oxygen scavenging polyester.  The HDT of Tritan Copolyester TX1800 meets the HDT limitation recited in claim 1.
Regarding claim 2, Eastman II teaches that Tritan copolyester TX1800 is suitable for blow molding (page 1 – under “Application/Uses”). Regarding the phrase “commercially available” recited in the claim, it is noted that the phrase does not structure or chemically limit the copolyester of claim 1.  As such, the copolyester as claimed is not patentably distinct from that taught by Eastman II.
Regarding claim 4,
Regarding claim 7, Mulholland teaches incorporating about 1 wt% of the oxygen scavenging polyester [0014].
Regarding claims 10 and 13, Mulholland teaches forming a bottle by blowing (i.e. blow molding) [0026]. The Examiner notes that blow molding requires that the polymeric material be in a melt phase.  In support of this position, the Examiner points to Francis which recites “Blow molding is a process that converts a hollow parison (or preform) into a shaped container by deforming it under air pressure against a mold.  Blow molding processes involve shaping while the material is in a molten state, but the melt, glass or polymer, has cooled enough that the viscosity is higher than for other melt-based processes discussed in this chapter” (page 226, Section 3.7.1 – first two sentences).  From this recitation, it is evident that the blow molding process taught by Mulholland requires the molding of a preform when the preform is in a molten (i.e. melted) state. The melted polymer composition of the preform reads on the melted thermoplastic composition of claim 10 and the preform reads on the preform of claim 13.
Mulholland does not teach or suggest that the polyester resin composition is required to comprise any additional component other than the base polyester resin and oxygen scavenging polyester material.  Therefore, given that the polyester resin composition may comprise only about 1 wt% of the oxygen scavenging polyester, the melting point of the polymer composition is reasonably interpreted as being that of the base polyester resin.  While modified Mulholland is silent regarding the melting point of the base polyester resin (i.e. Tritan Copolyester TX1800) it is noted that the Tritan Copolyester TX1800 is recited in Applicant’s claims 3 and 9 and disclosed in Applicant’s specification as being preferred copolyester (see page 2 lines 28-30 of Applicant’s 
Regarding claim 11, Mulholland teaches incorporating about 1 wt% of the oxygen scavenging polyester [0014].
Regarding claim 12, Eastman II teaches that Tritan Copolyester TX1800 has a HDT at 0.455 MPa of 101 °C and at 1.82 MPa of 85 °C (page 2 – under “Thermal Properties”).
Regarding claims 18-20 and 23, Mulholland teaches forming a bottle from the disclosed composition [0010] which reads on the container recited in claim 18 and the bottle of claim 23.  Regarding the phrase “comprising a thermoplastic monolayer composed of a mixture” is noted that the use of the term “comprising” leave the scope of the claim open ended so as to include any number of layers in addition to a layer of the claimed mixture.  As such, any container or bottle, such as that taught by modified Stack reads on the claimed container. Alternatively, Mulholland teaches a bottle which is formed only from the claimed composition and thus comprises a thermoplastic monolayer composed of a mixture [0026].
	
Claims 1-10, 12-14, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Eastman II.
Regarding claims 1, 3, 5, and 6, Hu discloses a polyester resin composition which is suitable for producing food packaging and blow molded bottles wherein the 
Hu is silent regarding the polyester resin of the thermoplastic polymer matrix having a specific heat deflection temperature (HDT) value.
Eastman II discloses a polyester resin sold under the tradename Tritan Copolyester TX1800 which is specifically developed for blow molding and exhibits excellent toughness, heat resistance, and chemical resistance (page 1 - under “Product Description”).  Eastman II teaches that Tritan Copolyester TX1800 may be used in repeated use food contact articles under US FDA regulations (page 1 - under “Product Description”).  Tritan Copolyester TX1800 has a HDT at 0.455 MPa of 101 °C and at 1.82 MPa of 85 °C (page 2 – under “Thermal Properties”). 
Hu and Eastman II are both directed towards the use of thermoplastic resins used to form blow molded bottles and food packaging. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of Hu by utilizing the Tritan Copolyester TX1800 taught by Eastman II as the base polyester resin in order to take advantage of Tritan 
The Tritan Copolyester TX1800 that would have been present in the composition of modified Hu would have read on the claimed copolyester and the oxygen scavenging polyester material would have read on the claimed oxygen scavenging polyester.  The HDT of Tritan Copolyester TX1800 meets the HDT limitation recited in claim 1.
Regarding claim 2, Eastman II teaches that Tritan copolyester TX1800 is suitable for blow molding (page 1 – under “Application/Uses”). Regarding the phrase “commercially available” recited in the claim, it is noted that the phrase does not structure or chemically limit the copolyester of claim 1.  As such, the copolyester as claimed is not patentably distinct from that taught by Eastman.
Regarding claim 4, Hu teaches that the oxygen scavenging terpolymer has good compatibility with the matrix polymer [0044] and that the matrix polymer may be PET [0016, 0021].  
Regarding claim 7, Hu teaches incorporating the oxygen scavenging terpolymer into the matrix polymer in a range of from 0.1 to 3wt% relative to 100wt% of the composition [0071, Table 2]. 
Regarding claims 8 and 9,
Regarding claims 10 and 13, Hu teaches forming a bottle by blowing molding wherein a preform formed from the disclosed composition is melted by heating for shaping [0066]. The melted preform reads on the melted thermoplastic composition of claim 10 and the preform reads on the preform of claim 13.
Regarding the melting temperature Hu does not teach or suggest that the polyester resin composition is required to comprise any additional component other than the base polyester resin and oxygen scavenging polyester material.  Therefore, given that the polyester resin composition may comprise only about 1 wt% of the oxygen scavenging polyester, the melting point of the polymer composition is reasonably interpreted as being that of the base polyester resin.  While modified Hu is silent regarding the melting point of the base polyester resin (i.e. Tritan copolyester TX1800) it is noted that the Tritan copolyester TX1800 is recited in Applicant’s claims 3 and 9 and disclosed in Applicant’s specification as being preferred copolyester (see page 2 lines 28-30 of Applicant’s specification), the composition of modified Hu would have been identical to or substantially identical to the composition claimed and disclosed by Applicant in terms of the specific species of copolyester.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation the composition of modified Hu would have intrinsically had the claimed melting temperature (see MPEP 2112 V).
Regarding claim 12,
Regarding claim 14, Hu teaches incorporating from 10 to 1,000 ppm of an oxidation catalyst into the composition [0057-0066, 0071, Table 2] which is interpreted as reading on the claimed range of amounts.
Regarding claims 18-20 and 23, Hu teaches forming a bottle from the disclosed composition [0009, 0010, 0063] which reads on the container recited in claim 18 and the bottle of claim 23.  Regarding the phrase “comprising a thermoplastic monolayer composed of a mixture” is noted that the use of the term “comprising” leave the scope of the claim open ended so as to include any number of layers in addition to a layer of the claimed mixture.  As such, any container or bottle, such as that taught by modified Hu reads on the claimed container. Alternatively, since Hu does not teach or suggest that the bottle comprise any additional material other than the disclosed composition and that it is required to comprise multiple layer, Hu reasonably suggests a monolayer bottle which would represent the simplest embodiment of the disclosed bottle.
Regarding claims 21 and 22, Hu teaches incorporating UV light absorbers into the disclosed composition [0070].

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2012/0034355 to Embs et al. – discloses a bottle formed from a polyester composition comprising a polyester resin and an oxygen scavenging component [abstract, 0009, 0013].  Embs teaches using Amosorb as the oxygen scavenging component [0016, 0029, 0036, Table 1].

· US 2010/0279048 to Stewart et al. – discloses polymer blend comprising polyester resin and an oxygen scavenging polyethylene terephthalate/polybutadiene copolymer [abstract, 0001, 0017, 0022, 0063, 0116].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782